DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/844,103.
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1)9 as being anticipated by Volkl (WO 2015/117177).
Regarding claim 1, Volkl discloses a door leaf (#1), the door leaf having a first leaf portion (one of portions #2 and #3) and a second leaf portion (the other of portions #2 and #3);
the first leaf portion connected to the second leaf portion pivotally (see at #35/35’) about a pivot axis that extends through one of the first leaf portion and the second leaf portion (see figure 1, where the pivot axis extends through portion #2);
the door leaf further comprising a lock (#82) configured, when in a locked position, to project across an interface between the first leaf portion and the second leaf portion to thereby lock the first leaf portion and the second leaf portion into a substantially coplanar arrangement (see figure 3 and the machine translation, where the lock extends between such portions in order to prevent rotation of such portions with respect to one another and form a planar door leaf #1);
wherein the pivot axis is substantially parallel to and spaced from the interface (see figures 1 and 4).
Regarding claim 2, Volkl discloses the lock is configured, when in the locked position, to extend into both the first leaf portion and the second leaf portion (as depicted in figure 3 and disclosed in the machine translation, the lock #82 comprises of a bolt that extends between and into each portion to lock the portions to one another).
Regarding claims 3 and 15, Volkl discloses the pivot axis extends through the second leaf portion (as depicted in figure 1, the pivot axis extends through each portion or, alternatively, the second leaf portion can be considered element #2, where the first portion can be considered element #3 and where the pivot axis extends through the second leaf portion #2).
Regarding claim 4, Volkl discloses the lock is operable to move between the locked position and an unlocked position in which the lock is retracted into one of the first leaf portion and the second leaf portion (as depicted in figures 5 and 6, the lock #82 is to retract into portion #2 in order to unlock portion #2 from portion #3 and allow pivoting between such portions).
Regarding claim 5, Volkl discloses the first leaf portion is rotatable to the second leaf portion about the pivot axis when the lock is in the unlocked position, and the first leaf portion is locked against rotation relative to the second leaf portion when the lock is in the locked position (the first leaf portion can be considered portion #2, where the lock #82 retracts into the first leaf portion #2 and unlocks the portions with respect to one another to allow pivoting of the first portion #2 with respect to the second portion #3).
Regarding claim 6, Volkl discloses the lock is retracted into the first leaf portion when in the unlocked position (see figure 5, where the lock #82 retracts into the first portion #2 to the unlocked position).
Regarding claim 7, Volkl discloses the lock comprises a deadbolt projecting across the interface in the locked position (the machine translation teaches lock #82 is a locking bolt and thus is considered a deadbolt that extends between such portions).
Regarding claim 11, Volkl discloses a hinge (#45) along a first edge of the door leaf (the right edge of figure 1) and connected to the first leaf portion (the first leaf portion can be considered element #3), the hinge configured to be attached to a door frame (#41).
Regarding claim 12, Volkl discloses the hinge comprises a hinge axis substantially parallel with the interface (see figure 1, where the hinge axis and interface are vertical and thus parallel).
Regarding claim 13, Volkl discloses a first pivot plate (the top plate #32 of figure 1) at a first end of the pivot axis (the top end of the pivot axis) and a second pivot plate (the bottom plate #32’ of figure 1) at a second end of the pivot axis (the bottom end of the pivot axis) opposite the first end of the pivot axis, each of the first pivot plate and the 
Regarding claim 14, Volkl discloses each of the first pivot plate and the second pivot plate sits substantially flush with the door leaf (see figures 1 and 3, where the plates #32/32’ comprise of the same thickness as the door leaf and extend parallel and flush with portion #3 of the door leaf).
Regarding claim 16, Volkl discloses the first leaf portion buts and sits flush with the second leaf portion in the substantially coplanar arrangement (see figures 1 and 3).
 Regarding claim 17, Volkl discloses a door set comprising a door frame (the frame formed by elements #40, #41, and #41’) and a door leaf (#1), the door leaf comprising:
a first leaf portion (#3);
a second leaf portion (#2);
wherein the first leaf portion is pivotally connected to the second leaf portion pivotally (see at #35/35’) about a pivot axis that extends through one of the first leaf portion and the second leaf portion (see figure 1, where the pivot axis extends through portion #2);
a lock (#82) configured, when in a locked position, to project across an interface between the first leaf portion and the second leaf portion to thereby lock the first leaf portion and the second leaf portion into a substantially coplanar arrangement (see 
wherein the pivot axis is substantially parallel to and spaced from the interface (see figures 1 and 4); and
a hinge (#45) along a first edge of the door leaf and connected to the first leaf portion (#3), wherein the hinge is connected to the door frame (see figure 1 at #41).
Regarding claim 18, Volkl discloses the hinge comprises a hinge axis substantially parallel with the interface (see figure 1, where the hinge axis and interface are vertical and thus parallel).
Regarding claim 19, Volkl discloses the first leaf portion abuts and sits flush with the second leaf portion in the substantially coplanar arrangement (see figures 1 and 3).
Regarding claim 20, Volkl discloses the pivot axis extends through the second leaf portion (as depicted in figure 1, the pivot axis extends through each portion or, alternatively, the pivot axis extends a majority through the second leaf portion #2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Eller et al. (U.S. Patent 6,282,929).
Regarding claim 8, Volkl discloses the lock comprises of a deadbolt type lock and thus does not disclose the use of a hook projecting across the interface in the locking position. However, it is highly well known in the art, as evidenced by Eller et al., that door interfaces can be provided with a multipoint mortise lock assembly that is to mount flush along the edge of the door, where such a lock assembly comprises of top #14 and bottom #16 hook locks and a central deadbolt lock #20. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the lock assembly of Volkl to comprise of a hook, as taught in Eller et al., in order to increase the strength of the connection of such a lock assembly and to also prevent movement of the door leaf portion #2 with respect to the portion #3 at the top and bottom ends thereof.
Regarding claim 9, Volkl discloses the lock is a first lock (#82) that projects across the interface to thereby lock the first leaf portion and the second leaf portion in a substantially coplanar arrangement as depicted in figure 3, except specifically for a second lock that is configured to function similarly. However, it is highly well known in the art, as evidenced by Eller et al., that door interfaces can be provided with a multipoint mortise lock assembly that is to mount flush along the edge of the door, where such a lock assembly comprises of top #14 and bottom #16 hook locks and a central deadbolt lock #20. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the lock assembly of Volkl to comprise of a first and second locks, as taught in Eller et al., in order to increase the strength of the connection of such a lock assembly and to also prevent 
Regarding claim 10, Volkl in view of Eller et al. render obvious the first lock is a deadbolt (the deadbolt #20 of Eller et al.), and the second lock is a hook (one of the hooks #14/16 of Eller et al., where such a hook and deadbolt lock are provided within Volkl as explained above).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 3 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635